DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (US 10433648) in view of England (US 5314234) and Niederman et al. (US 6758450).  Regarding claims 1, 5, 14-15, Kuhl teaches a modular seat assembly, comprising, a left arm module (372) and a right arm module (374), each of a right exterior surface of the left arm module and a left exterior surface of the right arm module comprising at least one male stud connector or at least one female connector (370, 375, 376, 377; see Figure 13), at least one seat module (310, 330) comprising a sitting portion and a backrest portion (see Figure 15), each of a right exterior surface and a left exterior surface of each seat module comprising one or more male stud connectors or one or more female connectors (340, 342, 344), wherein each female connector is positioned and configured to releasably connect to a corresponding male stud connector on an adjacent seat module, on the right arm module, or on the left arm module (see Figures 13-15).
However, Kuhl does not distinctly disclose wherein each female connector comprises a plate comprising a raised portion defining an upper opening leading to a downwardly angled channel such that each male stud connector is slidably and releasably connectable to each corresponding female connector.  England, in a similar field of endeavor, teaches a connection assembly for a modular seat wherein each female connector (32) comprises a plate (34) comprising a raised portion (38) defining an upper opening leading to a downwardly angled channel such that each male stud connector (40) is slidably and releasably connectable to each corresponding female connector (see Figures 4a and 4b).  It would have been obvious to one having ordinary skill in the art to modify the male/female connection between sections of the seat to include the connection of Figures 4A and 4B of England in order to provide a more simple connection and simple substitution of one known element for another (substituting one known connection for another well-known connection) to obtain a predictable result (connection between two objects) is obvious.
However, Kuhl in view of England does not distinctly disclose the downwardly angled channel extending about 20-70 degrees from a vertical axis into a horizontal portion and such that the channel and horizontal portion have a width that is narrower than a head of the male stud connector, but wider than a neck of the male stud connector; and wherein said male stud connector is configured to be guided downward by said channel and then loosely contained within said horizontal portion.  Niederman, in a similar field of endeavor, teaches a modular seat assembly having a female plate assembly (64) that mates with a male protrusion (32) such that the female plate has a downwardly angled channel extending about 20-70 degrees from a vertical axis into a horizontal portion and such that the channel and horizontal portion have a width that is narrower than a head of the male stud connector, but wider than a neck of the male stud connector; and wherein said male stud connector is configured to be guided downward by said channel and then loosely contained within said horizontal portion (loosely contained in 78; see Figure 9).  It would have been obvious to one having ordinary skill in the art to modify the shape of the channel in England to be similar to that of Niederman in order to provide a more secure connection that is less likely to be dislodged or experience movement.


    PNG
    media_image1.png
    409
    651
    media_image1.png
    Greyscale



	Regarding claim 2, Kuhl further teaches wherein the left arm module (372) comprises two female connectors (see items 370 and 375) on the right exterior surface thereof, and the right arm module (374) comprises two male stud connectors (362; see Figure 14) or two female connectors (366) on the left exterior surface thereof.

	Regarding claim 3, England further teaches wherein the plate (34) of the female connector (32) is secured to a back plate that is attachable to the exterior surface of its corresponding module (see Figure 4A).

	Regarding claim 4, Niederman further teaches wherein the opening (70) is of a gradually decreasing width (see the taper of 72/74), such that is it about the same width as the channel once it reaches the channel (see Figure 9).

	Regarding claim 6, Kuhl further teaches wherein each seat module (310, 330) comprises both one or more male stud connectors (322) on one side thereof and one or more female connectors on the other side thereof (see female connectors on 310 in Figure 15).

	Regarding claims 7-9, Kuhl further teaches wherein the modular seat assembly (10) further comprises a plurality of leg modules (270; see Figure 10), each of an edge of a right side of a bottom exterior surface of the left arm module and an edge of a left side of a bottom exterior surface of the right arm module comprise at least one latch (see Figure 9) or at least one latch receiving means and further comprise at least one leg module receiving means (see Figure 9), and each of an edge of a right side and an edge of a left side of a bottom exterior surface of each seat module (110, 114, 118; see Figure 9) comprises one or more latches (142; toggle latch) or one or more latch receiving means (152, latch plate) and further comprises one or more leg module receiving means (hardware for attaching the legs to the bottom of the seats), wherein each latch receiving means (152) is positioned and configured to releasably connect to a corresponding latch (142), respectively, on an adjacent seat module (see Figure 9), on the right arm module (see Figure 9), or on the left arm module (see Figure 9), and each leg module receiving means is positioned so as to be adjacent to another leg module receiving means on an adjacent seat module (50), on the right arm module, or on the left arm module (see Figure 9), such that each leg module (270) is releasably connectable to two adjacent leg module receiving means (see Figure 9).

	Regarding claims 12-13, Kuhl further teaches comprising three seat modules (see Figure 1C), such that the modular seat assembly forms a sofa once assembled.  The examiner also notes that it is within the scope of Kuhl to form a chair (see column 16, lines 26-33).

	Regarding claims 16-17, the examiner notes that in the method of assembling the modified structure of Kuhl in view of England and Niederman would necessarily include the step of connecting the arm modules with the seat modules in a left to right or right to left direction given the presence of the horizontal portion of the Neiderman slot.  The male connection is slid in horizontal portion until the items are properly aligned and nested into slot 78.

	Regarding claim 19, Kuhl further teaches the method including the step of flipping the modular seat assembly on its back after slidably connecting each male stud connector to a corresponding female connector (see Figures 11 and 12).

Claims 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (US 10433648) in view of England (US 5314234) and Niederman et al. (US 6758450) as applied above and in further view of Owens et al. (US 2005/0179303).  Regarding claims 10-11 and 20, it is described above what is disclosed by Kuhl in view of England and Niederman; however, the references do not distinctly disclose the backrest and seat portions being releasably connected to one another via male and female connection.  Owens, in a similar field of endeavor, teach a modular seat having a backrest having male pins (4) that releasably connect to a seat portion (at 2; see Figure 8).  It would have been obvious to one having ordinary skill in the art to modify the seat of Kuhl such that the backrest and seating portion were detachable via male/female connection (as in Owens) in order for easier packing, shipping and assembly.

Double Patenting
Claim 18 is directed to the same invention as that of claim 1 of commonly assigned 11426004. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636